The Head of State of the Transition, Her Excellency Ms. Catherine Samba Panza, was to have spoken to here at the General Assembly personally in order to thank the United Nations for its extremely valuable support to the process of transition in the Central African Republic. Alas, the resurgence of violence since 25 September in the capital, Bangui, has meant that she has had to return home earlier than intended. She has therefore asked me to give her speech as follows.
It is an honour and great pleasure for me to share with the General Assembly the vision that my country has on the major issues facing the world and to report on developments in the situation in the Central African Republic. The serious situation obtaining today in my country means that I must spare addressing international issues in order to call the attention of world leaders to the new tragedy affecting the people of the Central African Republic.
I should like first of all sincerely to congratulate His Excellency Mr. Mogens Lykketoft on being elected as President of the General Assembly at its seventieth session. He may rest assured of the full support of the delegation of my country for the success of this session, which also marks the seventieth anniversary of the United Nations.
I am also grateful to His Excellency Mr. Sam Kutesa, his predecessor, who by his leadership and example conducted the work of the sixty-ninth session and the preparatory work for the current session. My gratitude also goes to Secretary-General Ban Ki-moon. I should like to encourage him in his constant commitment to peace, security and development in the
22/28 15-29701

30/09/2015 A/70/PV.21
world and congratulate him particularly on his personal involvement in endeavours to resolve the crisis in the Central African Republic.
A year ago, the Head of State of Transition outlined before the Assembly (see A/69/PV.15) the tragic situation in my country while appealing to the international community to mobilize and come to the help of the Central African Republic, beset by the indiscriminate and savage violence by non-regulated armed groups. Given the cruelty of the atrocities and heinous crimes hitherto unknown in the history of my country, the United Nations did not hesitate. The international community unanimously committed to support the Transitional Government, which had just been established. That commitment was reflected in the adoption of several resolutions of the Security Council, one being resolution 2149 (2014), authorized the deployment of the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic (MINUSCA).
Supported by that commitment from the international community, the Head of State of Transition worked to the utmost to establish dialogue among the various protagonists in order together to find the way to social cohesion and stabilization for the country. It was a question of ensuring a peaceful climate, one of confidence, so that we could live together.
The crisis was far-reaching and complex. It required a vigorous and global response, which the Transitional Government alone was not able to provide. In order to break the deadlock, the Transitional Government, with the support of the international community, drew up a road map with the following priorities: the re-establishment of security and the building of peace; humanitarian assistance; the re-establishment of State authority throughout the national territory; the recovery of the economy and the improvement of the management of public finances; and the organization of free, transparent and democratic elections for a return to constitutional order. Considerable progress has been made in 18 months of transition.
Politically, after the signing of the agreement on the cessation of hostilities in Brazzaville on 23 July 2014, grassroots consultations organized throughout the entire country made it possible to hold a national forum from 4 to 11 May, which brought together all forces in the nation, including the armed groups. That led to the adoption of significant recommendations
and the signing of commitments by the armed groups to renounce violence. The electoral process is taking place normally and the Government has undertaken to organize elections in accordance with the timetable established by the national elections authority, establishing a deadline for the end of December this year. That process is an irreversible one. The people of the Central African Republic are determined to go to the ballot box to choose their leaders democratically.
In 2011, while the country was at peace, the number of registered voters stood at 1,6 million. Today, despite the crisis, the number is 1.59 million registered voters. That shows the desire of the people to return to constitutional order.
As far as security matters go, since the deployment of MINUSCA, on 15 September 2014, until the most recent sad events the situation was becoming progressively more normal throughout the entire country. Bangui began to find once again its charming way of life with the resumption of economic and social activities. While awaiting for the disarmament, demobilization and reintegration (DDR) process to begin, a pre-DDR programme was launched via the cantonment of former armed groups, who were employed in community work.
On the humanitarian front, the situation has once again become alarming since the terrible date of 25 September. The number of internally displaced persons had been considerably reduced, but now we see a horrendous spike, which means that there are now more than 30,000 internally displaced people in Bangui. Nevertheless, the number of refugees has decreased from 1 million in 2014 to about 460,000 since the voluntary return policy. The international community has lent very strong support to the Central African Republic in order to help its people go back home.
In economic terms, the growth rate, which had dropped by 37 per cent at the height of the crisis in 2013, grew by 1.3 per cent in 2014. The forecast for 2015 is of the order of 5.5 per cent. That progress is attributable to the support of the international community, which created the necessary conditions to mobilize domestic resources, as well as the contributions from bilateral and multilateral partners.
After a year of untiring efforts by the Transitional Government and the international community, we were able to state happily a week ago that the bad times were over and the Central African Republic was gradually
15-29701 23/28

A/70/PV.21 30/09/2015
recovering from its travails and taking its place among the community of nations.
Alas, just as we came to tell the United Nations of those encouraging results of the Transition, which is moving to its end with the organization of elections at the end of this year, the enemies of peace once again dealt a harsh blow to the process on 25 September by savage violence, killings and terrible crimes leading to the loss of many human lives and destruction as well as the massive displacement of people.
That situation clearly shows that peace and reconciliation are still tenuous and require strong supported action in order that my country will not once again be drawn into a vicious cycle of violence, challenging the progress made so arduously during the Transition thanks to the determination of the Government and the people and the constant support of the international community. We ask the international community, an in particular the United Nations, to make it possible for there to be a stronger presence in the Central African Republic, stronger action to help to staunch destruction and widespread crime. For 18 months the legitimate aspiration of the people for stability and development has remained dependent on the security situation, which is still very uncertain as proven by the current outbreaks of violence in Bangui.
I am aware that the outbreaks of crisis have multiplied in the world today and that the Organization is facing many challenges on all fronts and resources are diminishing ever more. But remember the thousands of children, women, old people and sick people and other vulnerable groups so hatefully killed in such a cowardly way, raped, humiliated or required to leave their homes to find refuge in unhealthy places under rain without shelter, just because a handful of individuals decided to put into practice their nefarious plans to destabilize an entire country to assuage their hunger for power.
That then is why I call upon the Security Council to reinforce MINUSCA’s mandate to better combat these enemies of peace and give hope once again to the sorely tried people of my country. That is why I demand that the Security Council consider lifting the sanctions regime, particularly regarding the training and equipment of our defence and security forces within the framework of bilateral cooperation with friendly countries ready to help the Central African Republic.
Against that backdrop, speeding up the reform of the security sector, the pre-DDR and DDR efforts
are the immediate absolute priorities as we move towards rebuilding a national multi-ethnic army that is representative of all regions of the country and able to lend its support to the actions of the international forces.
I also remain deeply disturbed by the matter of impunity, which continues despite the sanctions pursuant to Security Council resolutions 2127 (2013) and 2134 (2014), pertaining to certain Central African citizens at the root of the crisis today. The failure to implement the provisions of those resolutions is one of the causes of the lasting violence of armed groups and the violence in our country. That is why the Government has established a special criminal court in order to try all those responsible for mass atrocities and the destruction seen in the country today.
This is the right forum to pay tribute to MINUSCA and to all those who have made their contribution in order to give new hope to the people of the Central African Republic, inter alia, the member countries of the Security Council, the African Union, the European Union, the Economic Community of Central African States, the Central African Monetary and Economic Community, the Organization of Islamic Cooperation, the International Conference on the Great Lakes Region, France, the United States of America and the Kingdom of Morocco.
This seventieth session of the General Assembly is being held against a backdrop of generalized threats affecting all countries that want to see justice and peace, whether we are talking about Al-Qaida in the Islamic Maghreb, Al-Shabaab, Boko Haram or the Islamic State, terrorism remains a threat to the entire world and must grasp the attention of all world leaders, who, regardless of their ideological or religious beliefs, must work to eradicate this scourge.
The Central African Republic is not spared those threats because, in addition to the armed groups slaughtering the civilian population and going unpunished, my country has, for more than a decade, been facing Joseph Kony’s Lord’s Resistance Army laying waste to the south-east of the country. The porous borders in the north-east and north-west of the country mean that the Central African Republic is a potential sanctuary, indeed a very likely sanctuary, for terrorists in particular from Boko Haram, at present in Nigeria and Cameroon. That is why the re-establishment of security and State authority throughout our country is
24/28 15-29701

30/09/2015 A/70/PV.21
of the greatest priority in order to prevent the Central African Republic becoming an area where terrorists can fall back, recruit new members and gain new supplies.
In addition to armed conflict and terrorism we must also face poverty and the HIV/AIDS and Ebola pandemics, which render the situation of the majority of the planet’s people ever more precarious. That requires increased international solidarity among countries a sustained partnership between Governments and civil society to bring about eradication.
Another major challenge we face today is that of climate change. This only exacerbates geographical, social and ecological inequalities, with their sad consequences of poverty, the migration crisis and the reduction of resources for future and current generations. My country, which is part of the Congo Basin, contributes by way of its forests preserving the ecological balance in the world. Nevertheless, we are classified as one of the poorest countries in the world, and therefore one of the most vulnerable.
Our development priorities remain adaptation to the negative impact of climate change by means of support from the international community to gain access for southern hemisphere countries to additional funding and the transfer of technology. In that regard, the outcome of the upcoming meeting to be held in Paris in December will send a strong signal to the decision-makers of the planet to work together to provide future generations with a world where it will be good to live. The Central African Republic strongly supports that process and will participate in the meeting.
Other challenges, such as related to respect for human rights, the rule of law and good governance, are preconditions for peace and lasting security. However, respect of human rights must not be an excuse for impunity. There must be a framework of equitable justice, meaning that those responsible for serious crimes can be held to account.
Respecting human rights also means the peaceful settlement of disputes, respect for freedom of expression and the preservation of the territorial integrity of States. In that regard, the Central African Republic remains of the belief that conflict prevention and conflict settlement by peaceful means are the best ways to maintain and ensure international peace and security.
That is why my country continues to support the principle of the political settlement of the question of the Moroccan Sahara within the framework of the guidelines defined by the United Nations. My country welcomes the encouraging positions of the Security Council expressed through the several resolutions that have been adopted since 2007, which lay down a credible basis for a political settlement, one mutually acceptable to the various parties. The Central African Republic remains firmly committed to this process under the aegis of the United Nations.
The seventieth anniversary of the United Nations provides us with an opportunity to think about reforming the organs of the Organization to adapt them to the realities of today’s world. We therefore have to move towards a new way to achieve world peace and security with a reform of the principal organ, the Security Council, to make it more democratic and more representative of the various continents, as well as more accessible to the countries of the South. The Central African Republic supports the process of such reform, which will mean that it will prove easier for the United Nations to meet the expectations of countries when it comes to responding to international issues. My country also calls for limiting the use of the veto in situations of conflict or disaster where there are risks of mass crimes and crimes against humanity. My country strongly supports the initiative of France and Mexico in that regard.
I wish to express the hope that this seventieth session of the General Assembly will be a historic occasion on which world leaders will unanimously and bravely enter into a commitment to revitalize the Organization with the same determination as their forebears 70 years ago.
